 



Exhibit 10.54
AMENDED AND RESTATED GUARANTY AGREEMENT
     THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”) is made as
of the                      day of December 2006, by COMSTOCK HOMEBUILDING
COMPANIES, INC., a Delaware corporation (the “ Guarantor”) in favor of BANK OF
AMERICA, N.A., a national banking association (the “Lender”), and its successors
and assigns.
RECITALS:
     WHEREAS, pursuant to the terms of that certain Revolving Master Loan
Agreement dated as of January 16, 2004, by and between Lender and Parker
Chandler Homes, Inc., a Georgia corporation (“PC, Inc.”) (as the same may be
amended, renewed, supplemented or restated from time to time, the “Loan
Agreement”), Lender made a loan (the “Loan”) to PC, Inc. in the original maximum
principal amount of Seven Million Five Hundred Thousand and No/100 Dollars
($7,500,000.00), as evidenced by that certain Real Estate Note dated January 16,
2004 made by PC, inc. payable to the order of Lender (as the same may be
amended, renewed, supplemented or restated from time to time, the “Note”); and
     WHEREAS, pursuant to the terms of the Loan Agreement, the Loan is comprised
of (i) a revolving construction loan in the maximum principal amount of Five
Million Five Hundred and No/100 Dollars ($5,500,000.00) (the “Revolving
Facility”) and (ii) a lot acquisition loan in the maximum principal amount of
Two Million and No/100 Dollars ($2,000,000.00) (the “Acquisition Facility”).
     WHEREAS, pursuant to the terms of a certain modification to the Loan dated
February 16, 2005, the principal amount of the Loan was increased to a maximum
principal amount of Ten Million and No/100 Dollars ($10,000,000.00) whereby the
Revolving Facility was increased to a maximum principal amount of Eight Million
and No/100 Dollars ($8,000,000.00) and the maximum principal amount of the
Acquisition Facility remained Two Million and No/100 Dollars ($2,000,000.00).
     WHEREAS, pursuant to the terms of a certain Amendment to Promissory Note
and Other Loan Documents dated July 1, 2005, by and between PC, Inc.,
Parker-Chandler Homes South Carolina, LLC, a South Carolina limited liability
company (“PC South”) and Lender, PC South was added as a Borrower under the
Loan.
     WHEREAS, PC, Inc. is now known as Comstock Homes of Atlanta, LLC, a Georgia
limited liability company (“Comstock Atlanta”) and PC South is now known as
Comstock Homes of Myrtle Beach, LLC (“Myrtle”) (Comstock Atlanta, PC, Inc., PC
South and Myrtle are hereinafter collectively referred to as “Borrower”).
     WHEREAS, Borrower’s obligations under the Note are secured by, among other
things, a Deed to Secure Debt and Security Agreement dated as of January 16,
2004, from Borrower for the benefit of Lender, and originally recorded among the
land records of Jackson County, Georgia in the Superior Court of Jackson County,
Georgia on February 4, 2004 in Deed Book 331 Page 369 (as the same may be
amended, renewed, supplemented or restated from time to time and as the same, as
amended, has been subsequently recorded in the land records of Jackson County,
the “Deed to Secure”), covering certain real property and improvements thereon
located in Jackson County Georgia and Paulding County, Georgia and more
particularly described therein and on Exhibit A attached hereto (collectively,
the “Property”); and

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, Borrower’s Obligations under the Note are guaranteed by Guarantor
pursuant to a Guaranty Agreement dated February 10, 2006 (the “Original
Guaranty”) which guarantees the Loan together with certain other Loans made by
Lender (the “Other Guaranteed Loans”); and
     WHEREAS, at the request of the Borrower, the Lender has agreed to modify
the Loan to (i) extend the Maturity Date of the Loan; (ii) modify the maximum
principal amount of the Loan; and (iii) make certain other changes to the Loan
Documents as set forth herein (the “Modification”),
     WHEREAS, in consideration of Lender entering into the Modification, and
because some of Other Guaranteed Loans have been satisfied in full, the
Guarantor has agreed to execute a new Guaranty Agreement simultaneously with the
execution of the Modification.
     WHEREAS, it is intended that this Guaranty extend to the Loan and all other
amounts owing under any of the Loan Documents, without any need for any notice
to the Guarantor of the making of advances under the Loan and without any need
for any supplements or amendments to this Guaranty or any other documentation to
be executed by the Guarantor; and
     WHEREAS, unless otherwise defined herein, all capitalized terms used herein
shall have the meanings assigned to them in the Loan Agreement.
WITNESSETH:
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to the Lender to enter into
the Modification with the Borrower, the Guarantor hereby amends and restates the
Original Guaranty as follows:
     1. Guaranty of Payment. The Guarantor hereby unconditionally and
irrevocably guarantees to the Lender the punctual payment when due, whether by
scheduled payment date, upon maturity, lapse of time, by acceleration of
maturity, or otherwise, and at all times thereafter, of all principal, interest
(including interest accruing after the commencement of any bankruptcy or
insolvency proceeding by or against the Borrower, whether or not allowed in such
proceeding), fees, late charges, costs, expenses, indemnification indebtedness
(including, without limitation, indemnification for environmental matters), and
other sums of money now or hereafter due and owing pursuant to (a) the terms of
the Note, the Loan Agreement, the Deed to Secure and any and all other Loan
Documents, now or hereafter existing, and specifically including any and ail
advances made by the Lender under the Loan Documents from sources other than the
Loan, and interest on such advances, and (b) all renewals, extensions,
increases, refinancing, modifications, supplements or amendments to such
indebtedness, or any of the Loan Documents, or any part thereof (such
indebtedness being hereinafter collectively called the “Indebtedness”). This
Guaranty covers all amounts outstanding under the Loan (the “Indebtedness”),
whether presently outstanding or arising subsequent to the date hereof, whether
or not presently contemplated by the Guarantor, the Borrower or the Lender, and
whether or not the same shall be incurred after satisfaction, payment or
reduction of any previous indebtedness, including all amounts advanced and/or
readvanced by the Lender in stages or installments. The guaranty of the
Guarantor as set forth in this Section is a continuing guaranty of payment and
not a guaranty of collection.

-2-



--------------------------------------------------------------------------------



 



     2. Guaranty of Performance. The Guarantor additionally hereby
unconditionally and irrevocably guarantees to the Lender the timely performance
of all other obligations of the Borrower under all of the Loan Documents,
including without limitation, completion of the improvements and compliance with
all covenants regarding environmental matters.
     3. Primary Liability of the Guarantor. This Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and performance. The Guarantor
shall be liable for the payment and performance of the Obligations, as set forth
in this Guaranty, as a primary obligor. This Guaranty shall be effective as a
waiver of, and the Guarantor hereby expressly waives any and all rights to which
the Guarantor may otherwise have been entitled under any suretyship laws in
effect from time to time, including any right or privilege, whether existing
under statute, at law or in equity, to require the Lender to take prior recourse
or proceedings against any collateral, security or Person (hereinafter defined)
whatsoever. Upon the occurrence of: (i) any Default under the Loan, (ii) any
reasonable determination by the Lender that a material adverse change has
occurred in the financial condition of the Guarantor, (iii) the dissolution or
insolvency of Guarantor, subject to the provisions of Section 4 below, or
(iv) any transfer of assets of Guarantor without receiving fair value in
exchange therefor, the Indebtedness shall be deemed immediately due and payable
at the election of the Lender, and the Guarantor shall, on demand and without
presentment, protest, any notice whatsoever, pay the amount due thereon to the
Lender or perform or observe the agreement, covenant, term or condition, as the
case may be, and it shall not be necessary for the Lender, in order to enforce
such payment or performance by Guarantor, first to institute suit or pursue or
exhaust any rights or remedies against the Borrower or others liable on the
Obligations or for such performance, or to institute suit or pursue or exhaust
any rights or remedies against the Borrower or Guarantor or other sureties of
the Obligations as contemplated by applicable law or to enforce any rights
against any security that shall ever have been given to secure the Obligations,
or to join the Borrower or any others liable for the payment or performance of
the Obligations or any part thereof in any action to enforce this Guaranty, or
to resort to any other means of obtaining payment or performance of the
Obligations. The term “Person” as used herein shall mean all of the Borrower and
the Guarantor.
     4. Representations, Warranties, and Covenants of the Guarantor. Guarantor
hereby represents, warrants, and covenants that: (a) Guarantor will derive
substantial benefit, directly or indirectly, from Lender entering into the
Modification with the Borrower and from the making of this Guaranty by the
Guarantor; (b) this Guaranty is duly authorized and valid, and is binding upon
and enforceable against the Guarantor; (c) the Guarantor is not, and the
execution, delivery and performance by the Guarantor of this Guaranty will not
cause the Guarantor to be, in violation of or in default with respect to any
law; (d) Guarantor is a duly organized, validly existing corporation in good
standing under the state of Delaware, is lawfully doing business in the
jurisdiction where it operates, and has full power and authority to enter into
and perform this Guaranty; (e) except as may have been disclosed in public
filings, there is not now pending against or affecting the Guarantor, nor, to
the knowledge of the Guarantor, is there threatened, any action, investigation,
suit or proceeding by or before any administrative agency which if adversely
determined would materially impair or affect the Guarantor’s financial condition

-3-



--------------------------------------------------------------------------------



 



(f) all financial statements and information heretofore furnished to the Lender
by the Guarantor do, and all financial statements and information hereafter
furnished to the Lender by the Guarantor will, fully and accurately present the
financial condition of the Guarantor as of their dates and the results of the
Guarantor’s operations for the periods therein specified, and, since the date of
the most recent financial statements of the Guarantor heretofore furnished to
the Lender, except as heretofore disclosed in public filings, the Guarantor has
not incurred any material liability, direct or indirect, fixed or contingent;
(g) after giving effect to this Guaranty, the Guarantor is solvent, is not
engaged or about to engage in business or a transaction for which the property
of the Guarantor is an unreasonably small capital, and does not intend to incur
or believes that it will incur debts that will be beyond its ability to pay as
such debts mature; (h) the Lender has no duty at any time to investigate or
inform the Guarantor of the financial or business condition or affairs of the
Borrower or any change therein, and the Guarantor will keep fully appraised of
the Borrower’s financial and business condition; (i) the Guarantor acknowledges
and agrees that the Guarantor may be required to pay and perform the Obligations
in full without assistance or support from the Borrower or any other Person; and
(j) the Guarantor has read and fully understand the provisions contained in the
Loan Agreement, the Deed to Secure, and the other Loan Documents, each of which
may be modified, extended, supplemented or extended from time to time without
notice to or consent from the Guarantor and without affecting the obligations of
the Guarantor under this Guaranty.
     The Guarantor’s representations, warranties and covenants are a material
inducement to the Lender to enter into the other Loan Documents and shall
survive the execution hereof and any bankruptcy, foreclosure, transfer of
security or other event affecting the Borrower, the Guarantor, any other party,
or any security for all or any part of the Obligations.
     5. Financial information. The Guarantor shall furnish or cause to be
furnished to the Lender upon request any financial statements for Guarantor and
any entity related to the Guarantor containing such information and in such form
as Lender may from time to time reasonably determine, provided the obligations
of the Guarantor hereunder have not already terminated.
          Without limiting the generality of the foregoing, the Guarantor shall
furnish to the Lender financial statements as follows:
          (a) as soon as available, but in no event later than ninety (90) days
after the close of its fiscal year (but in no event earlier than the date such
financial statements must be submitted to governmental authorities), financial
statements (all of which financial statements may include, as requested by the
Lender, a balance sheet, income statement, sources and uses of funds for such
fiscal and/or calendar year, projected sources and uses of funds for the coming
year, detailed listing and description of all contingent liabilities, tax
returns, written verification of liquidity and such other supporting schedules
and documentation which the Lender may request). All such financial statements
shall be audited by a certified public accountant acceptable to the Lender in
all respects; and
          (b) if requested by the Lender, within forty-five (45) days after the
close of its quarterly business period (but in no event earlier than the date
such financial statements must be submitted to governmental authorities), the
financial statements to be filed with applicable governmental authorities.
     6. Certain Agreements and Waivers by the Guarantor.
          (a) The Guarantor hereby agrees that neither the Lender’s rights or
remedies nor the Obligations shall be released, diminished, impaired, reduced or
affected by any one or more of the following events, actions, facts, or
circumstances, and the liability of the Guarantor under this Guaranty shall be
absolute and unconditional irrespective of:

-4-



--------------------------------------------------------------------------------



 



     (i) any limitation of liability or recourse in any other Loan Document or
arising under any law;
     (ii) any claim or defense that this Guaranty was made without consideration
or is not supported by adequate consideration;
     (iii) the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Obligations;
     (iv) any homestead exemption or other exemption under applicable law;
     (v) any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Obligations, including any impairment of the
Guarantor’s recourse against any Person or collateral;
     (vi) whether express or by any operation of law, any full or partial
release of the liability of the Guarantor, the Borrower or any other party
hereunder or under any of the other Loan Documents;
     (vii) the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of the Borrower, the Guarantor or any
other party at any time liable for the payment or performance of any or all of
the Obligations;
     (viii) either with or without notice to or consent of the Guarantor, any
renewal, extension, modification or rearrangement of the terms of any or all of
the Obligations and/or any of the Loan Documents, including, without limitation,
material alterations of the terms of payment (including changes in maturity
date(s), interest rate(s) and amortization) or performance or any other terms
thereof, or any waiver, termination, or release of, or consent to departure
from, any of the Loan Documents or any other guaranty of any or all of the
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by the Lender to the Borrower, the Guarantor,
and/or any other Person at any time liable for the payment or performance of any
or all of the Obligations;
     (ix) any neglect, lack of diligence, delay, omission, failure, or refusal
of the Lender to take or prosecute (or in taking or prosecuting) any action for
the collection or enforcement of any of the Obligations, or to foreclose or take
or prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Obligations;
     (x) any failure of the Lender to notify the Guarantor of any creation,
renewal, extension, rearrangement, modification, supplement, subordination, or
assignment of the Obligations or any part thereof, or of any Loan Document, or
of any release of or change in any security, or of any other action taken or
refrained from being taken by the Lender against the Borrower or any security or
other recourse, or of any new agreement between the Lender and the Borrower, it
being understood that the Lender shall not be required to give the Guarantor any
notice of any kind under any circumstances with respect to or in connection with
the Obligations, any and all rights to notice that the Guarantor may have
otherwise had being hereby waived by the Guarantor;

-5-



--------------------------------------------------------------------------------



 



     (xi) any refund of any payment by the Borrower or any other party liable
for the payment or performance of any or all of the Obligations;
     (xii) the existence of any claim, set-off, or other right that the
Guarantor may at any time have against the Borrower, the Lender (other than
pursuant to a final judgment), or any other Person, whether or not arising in
connection with this Guaranty or any other Loan Document;
     (xiii) the unenforceability of all or any part of the Obligations against
the Borrower, whether because the Obligations exceed the amount permitted by law
or violate any usury law, or because the act of creating the Obligations, or any
part thereof, is beyond the scope of powers granted, or because the officers or
Persons creating same acted in excess of their authority, or because of a lack
of validity or enforceability of or defect or deficiency in any of the Loan
Documents, or because the Borrower has any valid defense, claim or offset with
respect thereto, or because the Borrower’s obligation ceases to exist by
operation of law, or because of any other reason or circumstance, it being
agreed that the Guarantor shall remain liable hereunder regardless of whether
the Borrower or any other Person are found not liable on the Obligations, or any
part thereof, for any reason (and regardless of any joinder of the Borrower or
any other party in any action to obtain payment or performance of any or all of
the Obligations);
     (xiv) any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to the
Borrower or any other Person, including any extension, reduction, composition,
or other alteration of the Obligations, whether or not consented to by the
Lender; or
     (xv) any failure to notify the Guarantor of, or obtain the Guarantor’s
consent to, the making of the Loan or any advances thereunder.
     (b) In the event that any payment by the Borrower or any other Person to
the Lender is held to constitute a preference, fraudulent transfer or other
voidable payment under any bankruptcy, insolvency or similar law, or if for any
other reason the Lender is required to refund such payment or pay the amount
thereof to any other party, such payment by the Borrower or any other party to
the Lender shall not constitute a release of the Guarantor from any liability
hereunder, and this Guaranty shall continue to be effective or shall be
reinstated (notwithstanding any prior release, surrender or discharge by the
Lender of this Guaranty or of the Guarantor), as the case may be, with respect
to, and this Guaranty shall apply to, any and all amounts so refunded by the
Lender or paid by the Lender to another Person (which amounts shall constitute
part of the Obligations), and any interest paid by the Lender and any reasonable
attorneys’ fees, costs and expenses paid or incurred by the Lender in connection
with any such event. It is the intent of the Guarantor and the Lender that the
obligations and liabilities of the Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of the Guarantor hereunder shall not be
discharged or released, In whole or in part, by any act or occurrence that
might, but for the provisions of this Guaranty, be deemed a legal or equitable
discharge or release of any of the Guarantor except as otherwise setforth
herein.

-6-



--------------------------------------------------------------------------------



 



The Lender shall be entitled to continue to hold this Guaranty in its possession
for a period of one year from the date the Obligations are paid and performed in
full and for so long thereafter as may be necessary to enforce any obligation of
the Guarantor hereunder and/or to exercise any right or remedy of the Lender
hereunder.
          (c) If acceleration of the time for payment of any amount payable by
the Borrower under the Note or any other Loan Document is stayed or delayed by
any law or tribunal, all such amounts shall nonetheless be payable by the
Guarantor on demand by the Lender.
     7. Waiver of Trial by Jury; Consent to Jurisdiction. WITHOUT INTENDING IN
ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES
OF THIS SECTION, AS DEFINED IN THE “DISPUTE RESOLUTION” SECTION) AS SET FORTH IN
THIS NOTE, AGREEMENT, OR GUARANTY, AS APPLICABLE, TO THE EXTENT ANY “DISPUTE” IS
NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH
JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER AND
LENDER WAIVE TRIAL BY JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON
SUCH “DISPUTE,” THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER AND LENDER, AND BORROWER AND LENDER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS. BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL. BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS NOTE, AGREEMENT, OR GUARANTY, AS APPLICABLE,
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.
          The Guarantor irrevocably submits to the nonexclusive jurisdiction of
any state or federal court sitting in the Jurisdiction of Choice over any suit,
action or proceeding arising out of, or relating to, this Guaranty, and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such state or federal court. The Guarantor
irrevocably waives, to the fullest extent permitted by law, any objection that
the Guarantor may now or hereafter have to the laying of venue of any such suit,
action or proceeding brought in any such court, and any claims that any such
suit, action or proceeding is brought in an inconvenient forum. Final judgment
in any such suit, action or proceeding brought in any such court shall be
conclusive and binding upon the Guarantor and may be enforced in any court in
which the Guarantor are subject to jurisdiction, by a suit upon such judgment
provided that service of process is effected upon the Guarantor as provided in
the Loan Documents or as otherwise permitted by applicable law.

-7-



--------------------------------------------------------------------------------



 



     8. Dispute Resolution.
     (a) Arbitration. Except to the extent expressly provided below, any Dispute
shall, upon the request of either party, be determined by binding arbitration in
accordance with the Federal Arbitration Act, Title 9, United States Code (or if
not applicable, the applicable state law), the then-current rules for
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”) and the “Special Rules” set forth
below. “Dispute” means any controversy, claim or dispute between or among the
parties to this Note, Agreement, or Guaranty, as applicable, including any
controversy, claim or dispute arising out of or relating to (a) this Note,
Agreement, or Guaranty, as applicable, (b) any other Loan Documents, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort), in the event of any inconsistency, the Special Rules shall
control. The filing of a court action is not intended to constitute a waiver of
the right of Borrower or Lender, including the suing party, thereafter to
require submittal of the Dispute to arbitration. Any party to this Note,
Agreement, or Guaranty, as applicable, may bring an action, including a summary
or expedited proceeding, to compel arbitration of any Dispute in any court
having jurisdiction over such action. For the purposes of this Dispute
Resolution Section only, the terms “party” and “parties” shall include any
parent corporation, subsidiary or affiliate of Lender involved in the servicing,
management or administration of any obligation described in or evidenced by this
Note, Agreement, or Guaranty, as applicable, together with the officers,
employees, successors and assigns of each of the foregoing.
     (b) Special Rules.
     (i) The arbitration shall be conducted in any U.S. state where real or
tangible personal property collateral is located, or if there is no such
collateral, in the City and County where Lender is located pursuant to its
address for notice purposes in this Note, Agreement, or Guaranty, as applicable.
     (ii) The arbitration shall be administered by AAA, who will appoint an
arbitrator. If AAA is unwilling or unable to administer or legally precluded
from administering the arbitration, or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, the any party to this Note, Agreement, or Guaranty, as
applicable, may substitute another arbitration organization that has similar
procedures to AAA and that will observe and enforce any and all provisions of
this Dispute Resolution Section. All Disputes shall be determined by one
arbitrator; however, if the amount in controversy in a Dispute exceeds Five
Million Dollars ($5,000,000), upon the request of any party, the Dispute shall
be decided by three arbitrators (for purposes of this Note, Agreement, or
Guaranty, as applicable, referred to collectively as the “arbitrator”).
     (iii) All arbitration hearings will be commenced within ninety (90) days of
the demand for arbitration and completed within ninety (90) days from the date
of commencement; provided, however, that upon a showing of good cause, the
arbitrator shall be permitted to extend the commencement of such hearing for up
to an additional sixty (60) days.
     (iv) The judgment and the award, if any, of the arbitrator shall be issued
within thirty (30) days of the close of the hearing. The arbitrator shall
provide a concise written statement setting forth the reasons for the judgment
and for the award, if any. The arbitration award, if any, may be submitted to
any court having jurisdiction to be confirmed and enforced, and such
confirmation and enforcement shall not be subject to arbitration.
     (v) The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred.

-8-



--------------------------------------------------------------------------------



 



For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Dispute is the equivalent of the
filing of a lawsuit.
     (vi) Any dispute concerning this arbitration provision, including any such
dispute as to the validity or enforceability of this provision, or whether a
Dispute is arbitrable, shall be determined by the arbitrator; provided, however,
that the arbitrator shall not be permitted to vary the express provisions of
these Special Rules or the Reservations of Rights in subsection (c) below.
     (vii) The arbitrator shall have the power to award legal fees and costs
pursuant to the terms of this Note, Agreement, or Guaranty, as applicable,
     (viii) The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.
     (c) Reservations of Rights. Nothing in this Note, Agreement, or Guaranty,
as applicable, shall be deemed to (i) limit the applicability of any otherwise
applicable statutes of limitation and any waivers contained in this Note,
Agreement, or Guaranty, as applicable, or (ii) apply to or limit the right of
Lender (A) to exercise self help remedies such as (but not limited to) setoff,
or (B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this Note, Agreement, or Guaranty, as applicable, in a third-party
proceeding in any action brought against Lender in a state, federal or
international court, tribunal or hearing body (including actions in specialty
courts, such as bankruptcy and patent courts). Lender may exercise the rights
set forth in clauses (A) through (D), inclusive, before, during or after the
pendency of any arbitration proceeding brought pursuant to this Note, Agreement,
or Guaranty, as applicable. Neither the exercise of self help remedies nor the
institution or maintenance of an action for foreclosure or provisional or
ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
Dispute occasioning resort to such remedies. No provision in the Loan Documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any Loan Document
for arbitration of any Dispute.
     (d) Conflicting Provisions for Dispute Resolution. If there is any conflict
between the terms, conditions and provisions of this Section and those of any
other provision or agreement for arbitration or dispute resolution, the terms,
conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Note, Agreement, or Guaranty, as
applicable, (ii) any other Loan Document, (iii) any related agreements or
instruments, or (iv) the transaction contemplated herein or therein (including
any claim based on or arising from an alleged personal injury or business tort).
In any other situation, if the resolution of a given Dispute is specifically
governed by another provision or agreement for arbitration or dispute
resolution, the other provision or agreement shall prevail with respect to said
Dispute.
     (e) Jury Trial Waiver in Arbitration. By agreeing to this Section, the
parties irrevocably and voluntarily waive any right they may have to a trial by
jury in respect of any Dispute.
     9. Attorneys’ Fees and Costs of Collection. The Guarantor shall pay on
demand all attorneys’ fees and all other costs and expenses incurred by the
Lender in the enforcement of or preservation of the Lender’s rights under this
Guaranty. The Guarantor’s obligations and liabilities under this Section 9 shall
survive any payment or discharge in full of the Obligations.

-9-



--------------------------------------------------------------------------------



 



     10. Term of Guaranty. This Guaranty shall continue in effect until such
time as the Obligations have been fully and finally paid and performed, except
that, and notwithstanding any return of this Guaranty to the Guarantor, this
Guaranty shall continue in effect (a) with respect to any of the Obligations
that survive after expiration or termination of the Loan, (b) with respect to
all obligations and liabilities of the Guarantor for indemnification and for the
payment of all costs and expenses, as provided herein, and (c) as provided
herein with respect to preferential, fraudulent or other voidable payments or
other transfers.
     11. Subordination. If, for any reason whatsoever, the Borrower is now or
hereafter becomes indebted to the Guarantor:
          (a) such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of the
Borrower securing same shall, at all times, be subordinate in all respects to
the Obligations and to all liens, security interests and rights now or hereafter
existing to secure the Obligations; and
          (b) The Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of the Borrower to the
Guarantor until the Obligations have been fully and finally paid and performed.
Notwithstanding the foregoing, the Guarantor may receive payments upon close-out
of any Project with regard to loans made by the Guarantor to the owner of any
such Project, or with regard to loans made to Borrower on behalf of the owner of
any such Project. Notwithstanding the foregoing, the Guarantor may receive
payments from Borrower in the form of salaries or shareholder or member
dividends.
     12. Subrogation. Notwithstanding anything to the contrary contained herein
(a) the Guarantor shall not have any right of subrogation in or under any of the
Loan Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Indebtedness, until
the later of the date on which the Indebtedness has been fully and finally paid,
or the Loan has expired or been terminated, and (b) if the Guarantor is or
becomes an “insider” (as defined in Section 101 of the United States Bankruptcy
Code) with respect to the Borrower, then the Guarantor hereby irrevocably and
absolutely waives any and all rights of contribution, indemnification,
reimbursement or any similar rights against the Borrower with respect to this
Guaranty (including any right of subrogation, except to the extent of collateral
held by the Lender), whether such rights arise under an express or implied
contract or by operation of law. It is the intention of the parties that the
Guarantor shall not be deemed to be a “creditor” (as defined in Section 101 of
the United States Bankruptcy Code) of the Borrower by reason of the existence of
this Guaranty in the event that the Borrower or the Guarantor becomes a debtor
in any proceeding under the United States Bankruptcy code.
     13. Notices. Unless specifically provided otherwise, any notice for
purposes of this Guaranty shall be given in writing or by telecopier
transmission and shall be addressed or delivered to the respective addresses set
forth at the end of this Guaranty, or to such other address as may have been
previously designated by the intended recipient by notice given in accordance
with this Section. If sent by prepaid, registered or certified mail (return
receipt requested), the notice shall be deemed effective when the receipt is
signed or when the attempted initial delivery is refused or cannot be made
because of a change in address of which the sending party has not been notified;
and if transmitted by telecopier or personal delivery, the notice shall be
effective when received. No notice of change of address shall be effective
except upon actual receipt.
     14. Cumulative Rights. The exercise by the Lender of any right or remedy
hereunder or under any other Loan Document, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

-10-



--------------------------------------------------------------------------------



 



The Lender shall have all rights, remedies and recourses afforded to the Lender
by reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same shall be cumulative and concurrent and are intended to
be, and shall be, nonexclusive. No waiver of any default on the part of the
Guarantor or of any breach of any of the provisions of this Guaranty or of any
other document shall be considered a waiver of any other or subsequent default
or breach, and no delay or omission in exercising or enforcing the rights and
powers granted herein or in any other document shall be construed as a waiver of
such rights and powers, and no exercise or enforcement of any rights or powers
hereunder or under any other document shall be held to exhaust such rights and
powers, and every such right and power may be exercised from time to time. No
provision of this Guaranty or any right, remedy or recourse of the Lender with
respect hereto, or any default or breach, can be waived, nor can this Guaranty
or the Guarantor be released or discharged in any way or to any extent, except
specifically in each case by a writing intended for that purpose (and which
refers specifically to this Guaranty) executed, and delivered to the Guarantor,
by the Lender, except as otherwise provided herein.
     15. Disclosure of Information. The Lender may sell or offer to sell the
Loan or an interest in the Loan to one or more assignees or participants and may
disclose to any such assignee or participant or prospective assignee or
participant any information the Lender has pertaining to the Loan, the
Obligations, this Guaranty, or the Guarantor. The Lender also may disclose any
such information to any regulatory body having jurisdiction over the Lender and
to any agent or attorney of the Lender and in such other circumstances and to
such other parties as necessary or appropriate in the Lender’s reasonable
judgment.
     16. Governing Law; Forum. This Guaranty is an agreement executed under
seal, and its validity, enforcement, and interpretation, shall for all purposes
be governed by and construed in accordance with the laws of the state of Georgia
[CONFIRM] and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws. If
the Guarantor is a corporation, the designation “(SEAL)” on this Guaranty shall
be effective as the affixing of Guarantor’s corporate seal physically to this
Guaranty. All obligations of the Guarantor hereunder are payable and performable
at the place or places where the Obligations are payable and performable. The
Guarantor hereby irrevocably submits generally and unconditionally for the
Guarantor and in respect of the Guarantor respective property to the
jurisdiction of any state court, or any United States federal court, sitting in
the state in which any of the Land is located, over any suit, action or
proceeding arising out of or relating to this Guaranty or the Obligations. The
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, any
objection that the Guarantor may now or hereafter have to the laying of venue in
any such court and any claim that any such court is an inconvenient forum.
     17. Counterparts. This Guaranty may be executed in multiple counterparts,
each of which, for all purposes, shall be deemed an original, and all of which
together shall constitute one and the same agreement.
     18. Miscellaneous. This Guaranty embodies the entire agreement between the
Lender and the Guarantor with respect to the guaranty by the Guarantor of the
Obligations. This Guaranty supersedes all prior agreements and understandings,
if any, with respect to guaranty by the Guarantor of the Obligations. This
Guaranty may not be modified, amended or superseded except in a writing signed
by the Lender and the Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded. This Guaranty is binding not only on the Guarantor, but also on the
Guarantor’s heirs, personal representatives, successors and assigns. If any
provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to

-11-



--------------------------------------------------------------------------------



 



any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable law.
     19. Original Guaranty. Guarantor acknowledges that this Guaranty is given
in substitution for, and amends, modifies and restates, and as amended, modified
and restated, replaces the Original Guaranty. It is expressly understood and
agreed that this Guaranty is given in replacement of the Original Guaranty, and
that no obligations or liabilities evidenced by the Original Guaranty shall be
discharged, cancelled or impaired by the execution and delivery of this
Agreement. To the extent any of the terms of the Original Guaranty and this
Guaranty conflict, the terms of this Guaranty will govern.
[SIGNATURES ON THE FOLLOWING PAGE]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor duly executed and delivered this
Guaranty, intending that it be an instrument under seal, as of the date first
written above.

              WITNESS:   GUARANTOR:
 
                    COMSTOCK HOMEBUILDING COMPANIES,
INC., a Delaware corporation.
 
           
By:
  /s/ Bruce Labovitz    
By: /s/ Christopher Clemente
 
 
 
     
 
 
  Print Name: Bruce Labovitz      
Print Name: Christopher Clemente
 
  Print Title: CFO      
Print Title: CEO
 
            (Seal)   ADDRESS OF GUARANTOR:
 
                    11465 Sunset Hills Road         5th Floor         Reston,
Virginia 20190         Attention: Mr. Christopher Clemente

ADDRESS OF LENDER:
Bank of America, N.A.
Attn: Loan Administration, Ladreda Spencer
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322

-13-